EXHIBIT 21.1 SUBSIDIARIES OF THE COMPANY 323 Railroad Corporation, a Connecticut Corporation UB Darien, Inc., a Connecticut Corporation UB Danbury, Inc., a Connecticut Corporation UB Somers, Inc., a New York Corporation UB Dockside, LLC, a Delaware Limited Liability Company UB Railside, LLC, a Delaware Limited Liability Company UB Yorktown, LLC, a Delaware Limited Liability Company UB Stamford, L.P., a Delaware Limited Partnership Eastchester Mall Associates, L.P., a Delaware Limited Partnership UB Rye, LLC, a Delaware Limited Liability Company
